OPINION.
Arundell:
In his petition the taxpayer enumerated expenses claimed by him as follows:
Hotels, sleeping and sample rooms-$1, 500
Entertainment on road- 1, 500
Hauling baggage from the trains- 450
Meals and other personal expenses-'- 1,250
New York sample room- 300
Entertainment customers, New York- 500
Railroad fares- 2, 300
7,800
*1164The evidence presented was not as satisfactory or as definite as is desirable. This was to be expected as no detailed records were kept of the moneys expended. Petitioner was on the road thirty weeks during the year, and we are satisfied from the testimony that he expended at least $2,100 for hotel rooms and meals. There should also be allowed as a deduction the amount of $64, representing railroad and Pullman fare from Atlanta to New York. No testimony was offered in support of the claimed deductions for entertainment on the road amounting to $1,500 and entertainment in New York City amounting to $500, nor was any testimony offered with reference to the renting of sample room in New York or the amounts paid for hauling baggage to and from trains. On the record we reach the conclusion that the Commissioner should allow as deductions expenses in the amount of $2,164, in addition to the amount heretofore allowed by him.

Judgment will be entered on 15 days’ notice, under Rule 50.